DETAILED ACTION
In Applicant’s Response filed 2/19/2021, Applicant has amended claim 15 and amended the specification. Claims 1-4 and 9-14 have been cancelled. Currently, claims 5-8 and 15-26 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, 15-17 and 19-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dyne (US 5575764).
With respect to claim 5, Van Dyne discloses the invention substantially as claimed (see rejection of claim 21) and also discloses that the cable guide is pivotal relative to said first one of the brace portions about the pivot axis in the released condition (the arms 46 pivot about the center axis 56 because the pin 40 is capable of sliding within slot 64).
With respect to claim 6, Van Dyne discloses the invention substantially as claimed (see rejection of claim 5) and also discloses that the guide surface (interpreted as the outer surface of pin 40) of the cable guide comprises an arcuate guide surface (the pin 40 is cylindrically shaped as shown in figure 4 and thus is interpreted as having an arcuate surface) having a center of curvature at the pivot axis (the curved surfaces of the pin 40 have the same angle of curvature as the pin 34 at the center of the device and thus are interpreted as having a center of curvature at this central pivot axis).
With respect to claim 15, Van Dyne discloses an orthotic brace for an anatomic joint (the invention provides a constant torque joint for an anatomical race – col 1 lines 28-33; the joint 10 is explicitly described as being for use in an orthotic brace such as an elbow brace – col 2 lines 13-14, 48-53 and it is inherent that the disclosed joint is unusable and cannot function for its intended purpose without simultaneous use of a limb brace that positions the joint 10 adjacent the joint of a patient's limb) the anatomic joint having an upper limb portion and a lower limb portion which flex relative to one another about a joint axis (the brace is configured for an elbow and thus the "anatomic joint" is interpreted as being a patient's elbow - an elbow joint inherently includes upper/lower limb portions; i.e. upper/lower arm; which flex relative to 
an upper brace portion for securement relative to the upper limb portion of the joint and a lower brace portion for securement relative to the lower limb portion of the joint (arm portions 74 of the upper/lower stationary plates 70a/70b are configured on one side of joint 10 while arms 46 of moving plates 42a/42b are configured to be located on the opposite side of joint 10 to thereby define upper and lower limb portions – col 3 lines 34-45; col 4 lines 15-42; figures 1, 4, 5A-C and the terminal ends of arm portions 46 and 74 include ledge portions 66 and 76 configured to couple to extending portions which define upper/lower limb portions of a brace as shown in figure 1);
a pivotal coupling assembly (joint 10) connecting the upper brace portion to the lower brace portion for pivotal movement about a pivot axis for alignment with the joint axis (the arms rotate/pivot about pivot pin 34 which passes through the apertures 54 at the center of the plates to permit rotation about pivot axis 56 – col 3 lines 34-45; col 4 lines 15-42; figures 1, 4, 5A-C) between an extended position corresponding to an extended condition of the joint and a flexed position corresponding to a flexed condition of the joint (open position shown in figure 5a, closed position shown in figure 5C; col 5 lines 30-67); and 
a biasing assembly for biasing the pivotal coupling assembly towards the extended position (pulley assembly shown in figures 5A-5C) comprising:
 a pivotal body (anchor pin 40) which is selectively operable between a working condition where it is fixed relative to a first one of the brace portion and a released condition in which the pivotal body is pivotal relative to the first one of the brace portions about the pivot 
a biasing member (22) having a first portion anchored relative to a second one of the brace portions (spring 22 is attached to the arms 46 as shown in figures 5A-5C) whereby the biasing member biases the brace towards the extended position in the working condition of the pivotal body (it is inherent that the spring 22 will be engaged depending upon tension applied to the spring when the pin 40 is moved along the slot 64 to various positions);
a first stop portion (radial slot 78) supported on the pivotal body (40; slot 78 contains element 40 as shown in figures 5A-5C)); 
a second stop portion supported on said second one of the brace portions (ends of slots 64 on each of the arm portions 46 which are interpreted as functioning as “stop members” because motion of the arms in each direction stops once pin 40 reaches the end of the slot as shown in figures 5A and 5C) such that the second stop portion is arranged to engage the first stop portion (element 40 with collar 16 is configured to be inserted through the slot 78 and slide within slot 64 as illustrated being moved between figures 5A-5C) and limit relative pivotal movement between the brace portions within a prescribed biased range of motion in the working condition of the pivotal body (element 40 is restricted to move only within the limited dimensions of slot 78 in each of the arms 74 and slot 64 in each of the arms 46; biasing is provided by the spring); 

wherein in the working condition (the two sides are capable of pivoting between the open position shown in figure 5a and closed position shown in figure 5C; col 5 lines 30-67) the coupling member is coupled between the pivotal body and the first one of the brace portions (collar 16 is coupled between pin 40 and portions 74 as shown in figs 5A-C) such that the pivotal body is held fixed, stationary, rigid and immovable relative to the first one of the brace portions (pin 40 is interpreted as being held fixed, stationary, rigid and immovable with respect to the arms 74 because the pin 40 is inserted through slot 78 in each of the arms 74 and thus is restricted from moving with respect to arms 74 since motion is physically restricted and confined by the dimensions of the slots 78 whereas the pin 40 is movable with respect to the arms 46 because it is capable of moving within the slot 64 formed in each of the arms 46) by the coupling member (collar 16 is interpreted as being fixed to the pivotal body since it is attached as shown in figs 4 and 5A-C and collar 16 is interpreted as being capable of holding the pin 40 in a fixed position because it attaches the cable 12 to pin 40 and cable 12 aids in controlling motion or resisting motion of pin 40 within slots 78 and 64 – col 5 line 52 – col 6 line 15; without collar 16 holding the cable through pin 40, the pin would be capable of unrestricted free motion back and forth in the slots); 

With respect to claim 16, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses an auxiliary guide element 36 which is located within a different slot 78 as shown in figures 5A-5C) which differs from the pivotal body 
With respect to claim 17, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses wherein the first stop portion comprises an arcuate slot (slot 78) having a center of curvature at the pivot axis (as shown in figures 5A-5C) and the second stop portion (ends of slots 64 on each of the arm portions 46) comprises a pin (40; fig 4) which is slidably displaced between opposing ends of the arcuate slot as the brace portions are pivoted between the extended position and the flexed position (pin 40 slides within slot 78 as shown in figures 5A-5C; the amount of motion or “sliding” is limited or restricted by the physical dimensions of the slot).
With respect to claim 19, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses the brace further comprising a first limit portion on said first one of the brace portions independent of the first stop portion and a second limit portion on said second one of the brace portions independent of the second stop 
With respect to claim 20, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses an arrangement that begins with a 65 degree separation of the two brace extensions and terminates at a 215 degree separation between the two extensions (col 1 lines 62-66), therefore allowing rotation of the extensions through the range of positions which lie between 65-215 degrees of separation between the extensions, which includes a range of motion of between 90-115 degrees.
With respect to claim 21, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses the pivotal body (40) comprising:

the biasing member (22) having a first portion anchored relative to a second one of the brace portions (spring 22 is attached to the arms 46 as shown in figures 5A-5C);
a cable (12) coupled at a first portion of the cable to a second portion of the biasing member (cable 12 is coupled at one end to one end of the spring 22 at collar 14 as shown in figure 4) and supported at a second portion of the cable along a guide surface of the cable guide (the end of cable 12 opposite to the end including collar 14 is supported at pin 40 as shown in figure 4) such that pivotal movement of the cable guide with the first one of the brace portions relative to the second one of the brace portions from the extended position towards the flexed position causes the cable to be flexed circumferentially about the guide surface of the cable guide so as to resiliently deform the biasing member and bias the brace portions to return to the extended position (as illustrated in figures 5A-5C and described in col 5 lines 27-33).
With respect to claim 22, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses that the coupling member (16) is linearly slidable relative to said supporting one of the pivotal body and the first one of the brace portions between the working condition and the released condition thereof (element 16 slides with pin 40 within slot 64 as elements 74 rotate as shown in figs 5A-5C).
With respect to claim 23, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses that the coupling member (16) is slidable 
With respect to claim 24, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses a limiting member defining a limited range of movement of the coupling member relative to said supporting one of the pivotal body and the first one of the brace portions between the working condition and the released condition thereof (element 16 is coupled to pin 40 and thereby has mobility restricted by pin 40; pin 40 is restricted to move only within the limited dimensions/confines of slot 78 on the elements 74 thereby restricting rotation of the arms along the curve defined by the slot).
	With respect to claim 25, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses that the coupling member is slidably supported on the first one of the brace portions for movement between the working condition and the released condition relative to the pivotal body (collar 16 is inserted with pin 40 through slot 78 on each of the elements 74 to thereby be supported on each of the elements 74; movement between working/released condition occurs as pin 40/collar 16 slide within slot 64 as shown in figs 5A-5C). 
With respect to claim 26, Van Dyne discloses the invention substantially as claimed (see rejection of claim 15) and Van Dyne also discloses a first stop portion (radial slot 78) on the pivotal body (40; slot 78 contains element 40 as shown in figures 5A-5C)) and a second stop portion supported on said second one of the brace portions (ends of slots 64 on each of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyne (US 5575764) in view of Hamersly (US 5472410).
With respect to claim 7, Van Dyne discloses the invention substantially as claimed (see rejection of claim 21) but does not disclose an idler pulley wheel pivotally supported at a fixed location on said second one of the brace portions supporting a portion of the cable between the spring member and the cable guide to extend circumferentially about a portion of a periphery of the idler pulley wheel. Hamersly, however, teaches an adjustable orthotic device comprising a spring assembly (38) connected to a joint assembly (24) via a cable (52) (abstract; figure 3C) and an idler pulley wheel (pulley 58) pivotally supported at a fixed location on said second one of the brace portions (supported by attachment to spring housing 12 as shown in figure 3C; it is inherent that the element is “pivotally" supported since the assembly is configured to pivot about the centrally located joint) and supporting a portion of the cable between the spring member and a cable guide to extend circumferentially about a portion of a periphery of the idler pulley wheel (as shown in figure 3C the cable 52 has one end affixed to and extending from the spring assembly 38 and then is supported by pulley 58 as the cable extends circumferentially about a portion of a periphery of pulley 58 as it extends to the opposite end at connector 56). Hamersly also teaches that the device is designed to promote joint mobility in either flexion or extension, allowing adjustment without removing the device from the joint by rotating the joint assembly 24, relative to the spring casing 12 to move the 
With respect to claim 8, Van Dyne discloses the invention substantially as claimed (see rejection of claim 21) but does not disclose a screw member in threaded connection to said second one of the brace portions having a longitudinal axis oriented generally radially relative to the pivot axis, the first portion of the spring member being anchored to the screw member such that adjustment of the screw member relative to said second one of the brace portions adjusts the tension of the spring member.
Hamersly teaches a screw member (locking pin 37; a "pin" is interpreted as being equivalent to a "screw") in threaded connection (inherent that screws are threaded; the pin 37 is shown having a threaded portion in figure 4) to said second one of the brace portions (pin 37 is inserted through any one of receiving slots 32 to lock the hinge in place to facilitate the positioning and the removal of the device from the limb of a patient and provides a source of tension relief for the patient when the device is in place and exerting force on a joint; the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyne (US 5575764)
claim 18, Van Dyne discloses the invention substantially as claimed (see rejection of claims 10 and 15) and Van Dyne also discloses an arrangement that begins with a 65 degree separation of the two brace extensions and terminates at a 215 degree separation between the two extensions (col 1 lines 62-66), therefore allowing rotation of the extensions through the range of positions which lie between 65-215 degrees of separation between the extensions. Van Dyne does not, however, explicitly disclose that the prescribed biased range of motion is between 10° and 60° but it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have configured the range of motion to be within this range since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/19/2021 have been fully considered as follows:
Regarding the claim objections, Applicant’s amendments to claim 15 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the specification have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments filed 2/19/2021 have been fully considered but are not persuasive.

	The Office has also noted Applicant’s Arguments on pages 12-13 that Van Dyne does not disclose a pivotal body that immovable relative to a first one of the brace members because the pin 40 in Van Dyne is always slidable relative to arms 74 within slot 78 and always slidable relative to arms 46 within slots 64 and Van Dyne fails to disclose any element which prevents movement of the pin 40 relative to slot 78 or 64. The Office respectfully disagrees because pin 40 is inserted through slot 78 in each of the arms 74 and is restricted from moving with respect to arms 74 since motion is physically restricted and confined by the dimensions of the slots 78 whereas the pin 40 is movable with respect to the arms 46 because it is capable of moving within the slot 64 formed in each of the arms 46. Furthermore, any movement of the pin will be inhibited by the spring which provides resistance to movement when extended (see col 5 lines 27-33). Thus, the Office finds that Van Dyne discloses that the pin is fixed, stationary, rigid and immovable as recited in the present claims.
coupling member is held stationary and rigid relative to the first brace portion. Instead, the claims require that the pivotal body has this configuration. Thus, for at least this reason, the Office is not persuaded by Applicant’s argument.
	The Office has also noted Applicant’s arguments on page 14 that the coupling member 16 does not in any way serve as a means to couple the pivotal body 40 fixedly relative to the first one of the brace portions 74 as claimed because the coupling member 16 does not serve as any form of coupling whatsoever between body 40 and arms 74 in Van Dyne. The Office respectfully disagrees, however, because as noted in the claim rejections above, collar 16 is interpreted as being fixed to the pivotal body since it is attached as shown in figs 4 and 5A-C and collar 16 is interpreted as being capable of holding the pin 40 in a fixed position because it attaches the cable 12 to pin 40 and cable 12 aids in controlling motion or resisting motion of pin 40 within slots 78 and 64 (col 5 line 52 – col 6 line 15). Without collar 16 holding the cable through pin 40, the pin would be capable of unrestricted free motion back and forth in the slots. For at least these reasons, the Office finds that Van Dyne discloses a coupling member 16 
	The Office has also noted Applicant’s argument on page 14 that “there is NO element in Van Dyne that specifically couples the pivotal body (pin 40 in Van Dyne) to the first one of the brace portions (arms 74 in Van Dyne) such that it is coupled to both the pivotal body 40 and the first brace portion 74 in one operating position, but in another operating position is disengaged from one of the pivotal body (40) or the first brace portion (arms 74)”. For at least the reasons provided above, however, the Office is not persuaded by this argument.
	The Office has also noted Applicant’s arguments on pages 14-15 regarding the dependent claims but for at least the same reasons as provided above, the Office is not persuaded by these arguments and maintains that Van Dyne discloses the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786